Exhibit 99 Todd Bluedorn to join TI board of directors DALLAS (Jan. 19, 2017) – Texas Instruments Incorporated(TI) (NASDAQ: TXN) today announced thatTodd M. Bluedornhas been elected to TI's board of directors, effectiveMarch 1.Mr. Bluedorn is chairman of the board and chief executive officer of Lennox International Inc., a global provider of climate control technology for the heating, air conditioning and refrigeration markets. "We are extremely pleased to welcome Todd to our board," saidRich Templeton, TI's chairman, president and CEO. "His experience in leading complex, multi-billion-dollar organizations with operations around the world will add important insight to our board. Equally important, his commitment to innovation and integrity at Lennox aligns well with our own corporate values at TI." Before joining Lennox, Mr. Bluedorn, 53, held a number of senior management positions at United Technologies Corporation, including president of three different businesses. Mr. Bluedorn earned a master’s in business administration from Harvard University and a bachelor’s of science in electrical engineering from The U.S. Military Academy at West Point, after which he served in the United States Army as a combat engineer officer and Army Ranger. Mr. Bluedorn also is a director on the boards of Lennox and Eaton Corporation, and is a trustee of Washington University in St. Louis. "Todd brings strong leadership credentials to the TI board, along with operational expertise in businesses that depend on constant innovation. His insights will be valuable both to the board and management, and we look forward to Todd joining us," saidWayne Sanders, chairman of the board's governance and stockholder relations committee.
